Exhibit 10.2
 
AMENDMENT OP GUARANTY
 
THIS AMENDMENT OF GUARANTY (this “Instrument”), dated as of June 28, 2013, is
between NYTIS EXPLORATION (USA) INC., a Delaware corporation (“Guarantor”), and
BOKF, NA, a national banking association, dba BANK OF OKLAHOMA (“BOK”), f/k/a
BANK OF OKLAHOMA, NATIONAL ASSOCIATION.
 
RECITALS
 
A.          Guarantor executed and delivered to BOK a Guaranty dated as of June
21, 2005, as heretofore amended (as so amended, the “Guaranty”), pursuant to
which Guarantor guarantied the payment and performance of certain obligations
owed to BOK by Nytis Exploration Company LLC (“Borrower”).
 
B.          Bank of Oklahoma, National Association has changed its name to BOKF,
NA dba Bank of Oklahoma.
 
C.          Guarantor and BOK desire that the Guaranty be amended as set forth
herein.
 
AMENDMENT
 
IN CONSIDERATION of the sum of ten dollars ($10.00) in hand paid by BOK to
Borrower and of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree that the Guaranty shall be, and is
hereby, amended as follows:
 
1.           By substituting “BOKF, NA dba Bank of Oklahoma” for all references
to “Bank of Oklahoma, National Association” in the Guaranty.
 
2.           By inserting the following new Section 13 immediately after Section
12 on page 4.of the Guaranty:
 
13.    Keepwell. If Guarantor is a Qualified ECP Guarantor (as defined in the
Credit Agreement), Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor (as defined
in the Credit Agreement) to honor all of its obligations under its Guaranty (as
defined in the Credit Agreement) in respect of Swap Obligations (as defined in
the Credit Agreement); provided, however, that Guarantor, in its capacity as a
Qualified ECP Guarantor, shall only be liable under this Section for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section, or otherwise under this Guaranty, as it relates
to such other Guarantor (as defined in the Credit Agreement), voidable under
applicable law relating to fraudulent conveyances or fraudulent transfers, and
not for any greater amount. The obligations of Guarantor as a Qualified ECP
Guarantor under this Section shall remain in full force and effect until
discharged by the release of this Guaranty. Guarantor intends that this Section
shall be deemed to constitute, a “keepwell, support or other agreement” for the
benefit of each other Guarantor (as defined in the Credit Agreement) for all
purposes of Section la(18)(A)(v)(II) of the Commodity Exchange Act (as defined
in the Credit Agreement).
 
 
 

--------------------------------------------------------------------------------

 
 
MISCELLANEOUS
 
This Instrument shall bind and inure to the benefit of the respective successors
and assigns of Guarantor and BOK. Guarantor hereby ratifies, confirms and adopts
the Guaranty, as amended hereby.
 
EXECUTED as of the date first above written.
 

 
NYTIS EXPLORATION (USA) INC.
         
 
By:  /s/ Kevin D. Struzeski      
Kevin D. Struzeski,
Treasurer
            BOKF, NA dba BANK OF OKLAHOMA, f/k/a BANK OF OKLAHOMA, NATIONAL
ASSOCIATION             By: /s/ Thomas M. Foncannon      
Thomas M. Foncannon,
Senior Vice President
 

 
 
-2-

--------------------------------------------------------------------------------